DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Amendmenets and Remarks filed on the 22nd day of October, 2022. Claims 1-20 are pending. No Claims are allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.    
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-20 are directed to a method, device and a non-transitory computer storage. Thus, each of the claims fall within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Although claims 1, 12 and 16 are directed to different categories the claim language is substantial similar and will be addressed together below.
Under the framework defined in Alice and Mayo, the first step is to identify whether the claims are directed to a law of nature, natural phenomenon, or abstract idea. Examiner refers Applicant to the recently decided Electric Power Group v. Alstom case (2015-1778 Fed. Cir. decided August 1, 2016). In that case, the Federal Circuit held that claims directed toward receiving data, analyzing data and display of the analysis of the data, including concurrent visualizations of different analyses, was held to recite an abstract idea of itself because it recited mental processes (see slip opinion at pages 3-8). Claims 1, 12, and 16 recite identifying a first cell of a spreadsheet, the first cell comprising a first property appraisal metric pertaining to a subject property and having a first formula embedded in the spreadsheet and associated with the first cell; utilizing, by the spreadsheet, the-a first formula associated with the first cell to compare a value associated with the first property appraisal metric against a value associated with a second property appraisal metric pertaining to a first comparable property to identify a deviation between the value associated with the first property appraisal metric for the subject property and the value associated with the second property appraisal metric for the first comparable property; and setting, by the spreadsheet, a property of the first cell based upon the deviation in response to one or more threshold deviations not being met, wherein the property is utilized for determining a characteristic of the first cell when displayed within a graphical user interface (claims 1, and 12) and a memory comprising machine executable code for performing a method; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: identify, within a spreadsheet presented within a graphical user interface, a property appraisal metric pertaining to a subject property; evaluate the spreadsheet to identify one or more additional property appraisal metrics pertaining to one or more comparable properties; average, by the spreadsheet, values of the one or more additional property appraisal metrics to compute an average value of the one or more additional  property appraisal metrics; and display a message within the graphical user interface comprising a suggested adjustment value derived from a comparison of the average value of the one or more additional property appraisal metrics when a deviation between a value of the property appraisal metric and the average value of the one or more additional property appraisal metrics exceeds a threshold. Examiner notes that but for the generically claimed memory and processor, the claims are similar to the abstract idea found in Electric Power Group.
Alternatively, the claims are directed to using formulas to determine valuations and therefore recited an abstract idea. Courts have held that “concepts relating to performing mathematical calculations” recite an abstract idea (see July 2015 Update: Subject Matter Eligibility page 5 citing Bancorp, FuzzySharp, In re Maucorps, In re Grams, Freddie Mac, and In re Abele).  Because the claimed regression analysis would require mathematical calculations, Applicant’s claims are directed toward an abstract idea.  
For the above reasons the examiner concludes that the claimed invention has a concept similar to those that the courts have found to be abstract and that the claims are directed to a judicial exception fin the form of an abstract idea.
If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” grouping of abstract idea. Accordingly, the claims recites an abstract idea. 
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, (App. Spec. ¶ 3), the system amounts to a “one or more computer implemented systems and/or techniques for automated appraisal assessment utilizing a smart electronic spreadsheet”. Accordingly, the Examiner submits claims 1, 12, and 16, recite an abstract idea based on the language identified in claims 1, 12, and 16, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of commercial or legal interactions such as agreements in the form of legal documents particularly the management of a contract. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “processor”, “memory”, “spreadsheet”, and “spreadsheet cell” recited at a high level of generality. The claimed computer structure read in light of the specification can be “processor”, “memory”, “spreadsheet”, and “spreadsheet cell”  and includes any wide range of possible devises comprising a number of components that are “well-known” and include an indiscriminate “computer” (e.g., processor, memory). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “system”.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 2, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 2, do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. 
Claims 2-11, 13-15, and 17-20 are directed to further embellishments of the central theme of the abstract idea which is processing information in order to the valuations provided on the property information. This is not enough, as addressed above, to provide significantly more to the claims. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20060015357 to Cagan in view of U.S. Patent No. 7970684 to Benda.
Referring to Claim 1 and 12 (substantially similar in scope and language), Cagan discloses a method, A non-transitory machine readable a medium, and comprising instructions (see at least Cagan: ¶ 51) comprising: 
identifying a first cell, of a spreadsheet, the first cell comprising a first property appraisal metric pertaining to a subject property and having a first formula embedded in the spreadsheet and associated with the first cell; 
Cagan discloses identifying, using a spreadsheet and cells, a first property appraisal metric pertaining to a subject property (see at least Cagan: ¶ 51 discusses the user of spreadsheets, tables and/or maps to disclose appraisal metrics and identifying valuation differences in given areas; see also Cagan: ¶ 43-77: discusses the overall input of property characteristics and information, updating the maps, tables, and spreadsheets to contain property appraisal metrics related to both the subject property and comparable properties similar to the subject property). 
Cagan does not explicitly state that the used spreadsheet as having a first formula embedded in the spreadsheet and associated with the first cell (further addressed below).
utilizing, by the spreadsheet, the first formula associated with the first cell to compare a value associated with the first property appraisal metric against a value associated with second property appraisal metric pertaining to a first comparable property to identify a deviation between the value associated with the first property appraisal metric for the subject property and the value associated with the second property appraisal metric for the first comparable property 
Cagan discloses utilizing, by the spreadsheet, the first formula associated with the first cell to compare a value associated with the first property appraisal metric against a value associated with second property appraisal metric pertaining to a first comparable property to identify a deviation between the value associated with the first property appraisal metric for the subject property and the value associated with the second property appraisal metric for the first comparable property(see at least Cagan: ¶ 43-77: discusses the overall input of property characteristics and information, updating the maps, tables, and spreadsheets to contain property appraisal metrics related to both the subject property and comparable properties similar to the subject property where the differences in valuations as compared to comparable properties is indicated by a change is representation on the map, graph, or spreadsheets).
Cagan does not explicitly state that the first formula associated with the first cell (further addressed below).
setting, by the spreadsheet, a property of the first cell based upon the deviation in response to one or more threshold deviations not being met, wherein the property is utilized for determining a characteristic of the first cell when displayed within a graphical user interface
Cagan discloses modifying a property of the first cell (spreadsheet/map/table) based upon the difference in valuation using colors to indicate various levels of valuations (see at least Cagan: ¶ 52-55, 57, 65, 67, and 73).
Cagan does not explicitly state:
first formula associated with the first cell 
the used spreadsheet as having a first formula embedded in the spreadsheet and associated with the first cell
However, Benda, which like Cagan discusses a spreadsheet utilizing system to compare properties against each other to help with individual investors, teaches it is known to apply embedded functions within stored cells, applying those embedded functions within the spreadsheet to a plurality of properties to determine valuations related to a plurality of factors, to identify properties within a target investment range of the particular investor (see at least Benda: Abstract, Col. 10 Line 10-67, Col 11. and Col. 12 Line 1-40). Examiner notes that Benda uses embedded formulas within cells and applying those cells to specific properties to determine a comparison associated to the specific cell being manipulated at the time. 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of applying those embedded functions within the spreadsheet to a plurality of properties to determine valuations related to a plurality of factors, to identify properties within a target investment range of the particular investor (as disclosed by Benda) into the method and apparatus for valuing every property using a spreadsheet (as disclosed by Cagan). One of ordinary skill in the art would have been motivated to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics where the adjustments can be made through manual intervention because it would provide an optimal fund asset allocation associated with real estate investments (see Benda: Abstract).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of applying those embedded functions within the spreadsheet to a plurality of properties to determine valuations related to a plurality of factors, to identify properties within a target investment range of the particular investor (as disclosed by Benda) into the method and apparatus for valuing every property using a spreadsheet (as disclosed by Cagan), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of applying those embedded functions within the spreadsheet to a plurality of properties to determine valuations related to a plurality of factors, to identify properties within a target investment range of the particular investor into the method and apparatus for valuing every property using a spreadsheet). See also MPEP § 2143(I)(A).

Referring to Claim 2, the combination of Cagan and Benda teaches the method of claim 1, including wherein the setting the property comprises: applying a first color to the first cell based upon the deviation exceeding a first threshold deviation of the one or more threshold deviations (see at least Cagan: ¶ 52-55, 57, 65, 67, and 73: discussing using colors to differentiate between properties and their associated aspects and valuations; see also Benda: Abstract, Col. 10 Line 10-67, Col 11. and Col. 12 Line 1-40: discussing the system automatically normalizing and modifying values in order to reduce error and risk associated to the property).

Referring to Claim 3, the combination of Cagan and Benda teaches the method of claim 2, including wherein the setting the property comprises: applying a second color to the first cell based upon the deviation being below the first threshold deviation of the one or more threshold deviations (see at least Cagan: ¶ 52-55, 57, 65, 67, and 73: discussing using colors to differentiate between properties and their associated aspects and valuations; see also Benda: Abstract, Col. 10 Line 10-67, Col 11. and Col. 12 Line 1-40: discussing the system automatically normalizing and modifying values in order to reduce error and risk associated to the property).

Referring to Claim 5, the combination of Cagan and Benda teaches the method of claim 1, including comprising: displaying a message based upon the deviation, wherein the message indicates that an average can be utilized in relation to the first property appraisal metric based upon the deviation being below a first threshold deviation of the one or more threshold deviation (see at least Cagan: ¶ 43-77: discusses the overall input of property characteristics and information, updating the maps, tables, and spreadsheets to contain property appraisal metrics related to both the subject property and comparable properties similar to the subject property where the differences in valuations as compared to comparable properties is indicated by a change is representation on the map, graph, or spreadsheets).

Referring to Claim 6, the combination of Cagan and Benda teaches the method of claim 1, including comprising: utilizing the first formula to compare value associated with the first property appraisal metric against the value associated with second property appraisal metric and a value associated with third property appraisal metric to identify the deviation, wherein the third property appraisal metric pertains to a second comparable property (see at least Cagan: ¶ 43-77: discusses the overall input of property characteristics and information, updating the maps, tables, and spreadsheets to contain a plurality of property appraisal metrics related to both the subject property and first, second, third, fourth, etc. comparable properties similar to the subject property where the differences in valuations as compared to comparable properties is indicated by a change is representation on the map, graph, or spreadsheets; see also Benda: Abstract, Col. 10 Line 10-67, Col 11. and Col. 12 Line 1-40: discussing the system automatically normalizing and modifying values in order to reduce error and risk associated to the property, also the system automatically applying the cell formula to a plurality of property valuations (1000s is the example)).

Referring to Claim 7, the combination of Cagan and Benda teaches the method of claim 1, including wherein the value associated with second property appraisal metric is populated within a second cell of the spreadsheet (see at least Cagan: ¶ 43-77: discusses the overall input of property characteristics and information, updating the maps, tables, and spreadsheets to contain a plurality of property appraisal metrics related to both the subject property and first, second, third, fourth, etc. comparable properties similar to the subject property where the differences in valuations as compared to comparable properties is indicated by a change is representation on the map, graph, or spreadsheets; see also Benda: Abstract, Col. 10 Line 10-67, Col 11. and Col. 12 Line 1-40: discussing the system automatically normalizing and modifying values in order to reduce error and risk associated to the property, also the system automatically applying the cell formula to a plurality of property valuations (1000s is the example)).

Referring to Claim 10, the combination of Cagan and Benda teaches the method of claim 1, including comprising: identifying a second cell, of the spreadsheet, comprising a third property appraisal metric pertaining to the subject property; utilizing, by the spreadsheet, a second formula associated with the second cell to compare a value associated with the third property appraisal metric against a value associated with a fourth property appraisal metric pertaining to the first comparable property to identify a second deviation between the value associated with the third property appraisal metric for the subject property and the value associated with the fourth property appraisal metric for the first comparable property; and setting, by the spreadsheet,  a property of the second cell based upon the second deviation (see at least Cagan: ¶ 43-77: discusses the overall input of property characteristics and information, updating the maps, tables, and spreadsheets to contain a plurality of property appraisal metrics related to both the subject property and first, second, third, fourth, etc. comparable properties similar to the subject property where the differences in valuations as compared to comparable properties is indicated by a change is representation on the map, graph, or spreadsheets; see also Benda: Abstract, Col. 10 Line 10-67, Col 11. and Col. 12 Line 1-40: discussing the system automatically normalizing and modifying values in order to reduce error and risk associated to the property, also the system automatically applying the cell formula to a plurality of property valuations (1000s is the example)).

Referring to Claim 14, the combination of Cagan and Benda teaches the non-transitory machine readable medium of claim 12, including wherein the instructions cause the machine to: populate with message with an indication that an average can be utilized in relation to the first property appraisal metric based upon the deviation being below a threshold (see at least Cagan: ¶ 43-77: discusses the overall input of property characteristics and information, updating the maps, tables, and spreadsheets to contain a plurality of property appraisal metrics related to both the subject property and first, second, third, fourth, etc. comparable properties similar to the subject property where the differences in valuations as compared to comparable properties is indicated by a change is representation on the map, graph, or spreadsheets).


Claims 4, 8-9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20060015357 to Cagan in view of U.S. Patent No. 7970684 to Benda in view of U.S. Patent No. 5857174 to Dugan.
Referring to Claim 4, the combination of Cagan and Benda teaches the method of claim 1; the combination of Cagan and Benda does not explicitly state comprising: displaying a message based upon the deviation, wherein the message indicates that a manual adjustment value should be applied in relation to the first property appraisal metric based upon the deviation exceeding a first threshold deviation of the one or more threshold deviations.
However, Dugan teaches displaying messages regarding adjust valuation determinations to the user based on new information and various metrics where the adjustments can be made through manual intervention (see at least Dugan: Col. 1 Line 46-61, Col. 4-Col. 5, and Cols. 9-13: discussing the various methods and systems for determining and applying adjustments to valuations of properties). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics where the adjustments can be made through manual intervention (as disclosed by Dugan) into the method and apparatus for valuing every property (as disclosed by the combination of Cagan and Benda). One of ordinary skill in the art would have been motivated to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics where the adjustments can be made through manual intervention because it would measure the desirability of the real estate to buyers and sellers (see Dugan: Col. 1 Line 9-14).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics where the adjustments can be made through manual intervention (as disclosed by Dugan) into the method and apparatus for valuing every property (as disclosed by the combination of Cagan and Benda), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics where the adjustments can be made through manual intervention into the method and apparatus for valuing every property). See also MPEP § 2143(I)(A).

Referring to Claim 8, the combination of Cagan and Benda teaches the method of claim 1; t the combination of Cagan, Benda and Dugan teaches comprising: accessing a data source over a network to identify comparable properties and obtain property appraisal metrics of the comparable properties (see at least Dugan: Col. 6 Line 13-54); and automatically populating the spreadsheet with values associated with the property appraisal metrics (see at least Cagan: ¶ 43-77: discusses the overall input of property characteristics and information, updating the maps, tables, and spreadsheets to contain a plurality of property appraisal metrics related to both the subject property and first, second, third, fourth, etc. comparable properties similar to the subject property where the differences in valuations as compared to comparable properties is indicated by a change is representation on the map, graph, or spreadsheets).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of accessing a data source over a network to identify comparable properties and obtain property appraisal metrics of the comparable properties (as disclosed by Dugan) into the method and apparatus for valuing every property (as disclosed by the combination of Cagan and Benda). One of ordinary skill in the art would have been motivated to incorporate the feature of accessing a data source over a network to identify comparable properties and obtain property appraisal metrics of the comparable properties because it would measure the desirability of the real estate to buyers and sellers (see Dugan: Col. 1 Line 9-14).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of accessing a data source over a network to identify comparable properties and obtain property appraisal metrics of the comparable properties (as disclosed by Dugan) into the method and apparatus for valuing every property (as disclosed by the combination of Cagan and Benda), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of accessing a data source over a network to identify comparable properties and obtain property appraisal metrics of the comparable properties into the method and apparatus for valuing every property). See also MPEP § 2143(I)(A).

Referring to Claim 9, the combination of Cagan and Benda teaches the method of claim 1; the combination of Cagan, Benda, and Dugan teaches comprising: in response to the deviation exceeding a first threshold deviation of the one or more threshold deviations, displaying a message based upon the deviation, wherein the message comprises a suggested adjustment value to apply to the first property appraisal metric (see at least Cagan: ¶ 43-77: discusses the overall input of property characteristics and information, updating the maps, tables, and spreadsheets to contain a plurality of property appraisal metrics related to both the subject property and first, second, third, fourth, etc. comparable properties similar to the subject property where the differences in valuations as compared to comparable properties is indicated by a change is representation on the map, graph, or spreadsheets; see also Dugan: Col. 1 Line 46-61, Col. 4-Col. 5, and Cols. 9-13: discussing the various methods and systems for determining and applying adjustments to valuations of properties).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics (as disclosed by Dugan) into the method and apparatus for valuing every property (as disclosed by the combination of Cagan and Benda). One of ordinary skill in the art would have been motivated to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics because it would measure the desirability of the real estate to buyers and sellers (see Dugan: Col. 1 Line 9-14).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics (as disclosed by Dugan) into the method and apparatus for valuing every property (as disclosed by the combination of Cagan and Benda), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics into the method and apparatus for valuing every property). See also MPEP § 2143(I)(A).

Referring to Claim 13, the combination of Cagan and Benda discloses the non-transitory machine readable medium of claim 12; the combination of Cagan, Benda, and Dugan teaches wherein the instructions cause the machine to: populate the message with an indication that a manual adjustment value should be applied in relation to the first property appraisal metric based upon the deviation exceeding a threshold (see at least Cagan: ¶ 43-77: discusses the overall input of property characteristics and information, updating the maps, tables, and spreadsheets to contain a plurality of property appraisal metrics related to both the subject property and first, second, third, fourth, etc. comparable properties similar to the subject property where the differences in valuations as compared to comparable properties is indicated by a change is representation on the map, graph, or spreadsheets; see also Dugan: Col. 1 Line 46-61, Col. 4-Col. 5, and Cols. 9-13: discussing the various methods and systems for determining and applying adjustments to valuations of properties).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics (as disclosed by Dugan) into the method and apparatus for valuing every property (as disclosed by the combination of Cagan and Benda). One of ordinary skill in the art would have been motivated to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics because it would measure the desirability of the real estate to buyers and sellers (see Dugan: Col. 1 Line 9-14).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics (as disclosed by Dugan) into the method and apparatus for valuing every property (as disclosed by the combination of Cagan and Benda), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics into the method and apparatus for valuing every property). See also MPEP § 2143(I)(A).

Referring to Claim 15, the combination of Cagan and Benda discloses the non-transitory machine readable medium of claim 12; the combination of Cagan, Benda, and Dugan teaches wherein the instructions cause the machine to: in response to the deviation exceeding a threshold, populate the message with a suggested adjustment value to apply in relation to the first property appraisal metric (see at least Cagan: ¶ 43-77: discusses the overall input of property characteristics and information, updating the maps, tables, and spreadsheets to contain a plurality of property appraisal metrics related to both the subject property and first, second, third, fourth, etc. comparable properties similar to the subject property where the differences in valuations as compared to comparable properties is indicated by a change is representation on the map, graph, or spreadsheets; see also Dugan: Col. 1 Line 46-61, Col. 4-Col. 5, and Cols. 9-13: discussing the various methods and systems for determining and applying adjustments to valuations of properties).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics (as disclosed by Dugan) into the method and apparatus for valuing every property (as disclosed by Cagan). One of ordinary skill in the art would have been motivated to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics because it would measure the desirability of the real estate to buyers and sellers (see Dugan: Col. 1 Line 9-14).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics (as disclosed by Dugan) into the method and apparatus for valuing every property (as disclosed by Cagan), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics into the method and apparatus for valuing every property). See also MPEP § 2143(I)(A).


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20060015357 to Cagan in view of U.S. Patent No. 5857174 to Dugan.
Referring to Claim 16, Cagan discloses a computing device comprising: a memory comprising machine executable code for performing a method; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor (see at least Cagan: ¶ 51) to: 
identify, within a spreadsheet presented within a graphical user interface, a property appraisal metric pertaining to a subject property; 
Cagan discloses identifying, using a spreadsheet and cells, a first property appraisal metric pertaining to a subject property (see at least Cagan: ¶ 51 discusses the user of spreadsheets, tables and/or maps to disclose appraisal metrics and identifying valuation differences in given areas; see also Cagan: ¶ 43-77: discusses the overall input of property characteristics and information, updating the maps, tables, and spreadsheets to contain property appraisal metrics related to both the subject property and comparable properties similar to the subject property).
evaluate the spreadsheet to identify one or more additional property appraisal metrics pertaining to one or more comparable properties; and
 average, by the spreadsheet, values of the one or more additional property appraisal metrics to compute an average value of the one or more additional property appraisal metric;
Cagan discloses utilizing a first formula associated with the first cell to compare the first property (subject property) against a second property appraisal metric pertaining to a first comparable property to identify a deviation/difference between the first property appraisal metric and the second property appraisal metric (see at least Cagan: ¶ 43-77: discusses the overall input of property characteristics and information, updating the maps, tables, and spreadsheets to contain property appraisal metrics related to both the subject property and comparable properties similar to the subject property where the differences in valuations as compared to comparable properties is indicated by a change is representation on the map, graph, or spreadsheets).
display a message within the graphical user interface comprising a suggested adjustment value derived from a comparison of the average value of the one or more additional property appraisal metric and the property appraisal metric when a deviation between a value of the property appraisal metric and the average value of the one or more additional property appraisal metrics exceeds a threshold
Cagan discloses displaying a message comprising a valuation derived form a comparison of the average comparable property appraisal metric and the property appraisal metric (see at least Cagan: ¶ 43-77: discusses the overall input of property characteristics and information, updating the maps, tables, and spreadsheets to contain a plurality of property appraisal metrics related to both the subject property and first, second, third, fourth, etc. comparable properties similar to the subject property where the differences in valuations as compared to comparable properties is indicated by a change is representation on the map, graph, or spreadsheet). Cagan does not explicitly state the valuation is a suggested adjustment value. 
However, Dugan teaches displaying messages regarding adjust valuation determinations to the user based on new information and various metrics where the adjustments can be made through manual intervention (see at least Dugan: Col. 1 Line 46-61, Col. 4-Col. 5, and Cols. 9-13: discussing the various methods and systems for determining and applying adjustments to valuations of properties). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics (as disclosed by Dugan) into the method and apparatus for valuing every property (as disclosed by Cagan). One of ordinary skill in the art would have been motivated to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics because it would measure the desirability of the real estate to buyers and sellers (see Dugan: Col. 1 Line 9-14).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics (as disclosed by Dugan) into the method and apparatus for valuing every property (as disclosed by Cagan), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of displaying messages regarding adjust valuation determinations to the user based on new information and various metrics into the method and apparatus for valuing every property). See also MPEP § 2143(I)(A).

Referring to Claim 17, the combination of Cagan and Dugan teaches the computing device of claim 16, including wherein the machine executable code causes the processor to: perform statistical analysis to compute the suggested adjustment value (see at least Dugan: Col. 1 Line 46-61, Col. 4-Col. 5, and Cols. 9-13: discussing the various methods and systems for determining and applying adjustments to valuations of properties).

Referring to Claim 18, the combination of Cagan and Dugan teaches the computing device of claim 16, including wherein the property appraisal metric and the one or more additional property appraisal metrics pertain to a first aspect of the subject property and the one or more comparable properties (see at least Dugan: Col. 1 Line 46-61, Col. 4-Col. 5, and Cols. 9-13: discussing the various methods and systems for determining and applying adjustments to valuations of properties).

Referring to Claim 19, the combination of Cagan and Dugan teaches the computing device of claim 16, including wherein the machine executable code causes the processor to: automatically apply the suggested adjustment value to the subject property (see at least Dugan: Col. 1 Line 46-61, Col. 4-Col. 5, and Cols. 9-13: discussing the various methods and systems for determining and applying adjustments to valuations of properties).

Referring to Claim 20, the combination of Cagan and Dugan teaches the computing device of claim 16, including wherein the suggested adjustment value corresponds to an appraised value of the subject property (see at least Dugan: Col. 1 Line 46-61, Col. 4-Col. 5, and Cols. 9-13: discussing the various methods and systems for determining and applying adjustments to valuations of properties).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20060015357 to Cagan in view of U.S. Patent Application Publication No. US 20140257924 A1 to Xie et al. (hereinafter Xie).
Referring to Claim 11, Cagan discloses the method of claim 1; Cagan does not explicitly state wherein the first formula corresponds to linear regression functionality.
However, Xie, which talks about a method and system for automatically appraising property, teaches it is known to apply linear regression functionality when valuing property (see at least Xie: Abstract, ¶ 80-81).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying linear regression functionality when valuing property (as disclosed by Xie) to the known method and apparatus for valuing every property (as disclosed by Cagan) to determine accurate estimates about property with a plethora of comparables and market trends. One of ordinary skill in the art would have been motivated to apply the known technique of applying linear regression functionality when valuing property because it would determine accurate estimates about property with a plethora of comparables and market trends (see Xie ¶ 7). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying linear regression functionality when valuing property (as disclosed by Xie) to the known method and apparatus for valuing every property (as disclosed by Cagan) to determine accurate estimates about property with a plethora of comparables and market trends, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of applying linear regression functionality when valuing property to the known method and apparatus for valuing every property to determine accurate estimates about property with a plethora of comparables and market trends). See also MPEP § 2143(I)(D).

Response to Arguments
Applicant's arguments filed on the 20th day of July, 2022, have been fully considered but they are not persuasive. Under the framework defined in Alice and Mayo, the first step is to identify whether the claims are directed to a law of nature, natural phenomenon, or abstract idea. Examiner refers Applicant to the recently decided Electric Power Group v. Alstom case (2015-1778 Fed. Cir. decided August 1, 2016). In that case, the Federal Circuit held that claims directed toward receiving data, analyzing data and display of the analysis of the data, including concurrent visualizations of different analyses, was held to recite an abstract idea of itself because it recited mental processes (see slip opinion at pages 3-8). Claims 1, 12, and 16 recite identifying a first cell, of a spreadsheet, comprising a first property appraisal metric pertaining to a subject property; utilizing a first formula associated with the first cell to compare the first property appraisal metric against a second property appraisal metric pertaining to a first comparable property to identify a deviation between the first property appraisal metric and the second property appraisal metric; and modifying a property of the first cell based upon the deviation in response to one or more threshold deviations not being met (claims 1, and 12) and a memory comprising machine executable code for performing a method; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: identify, within a spreadsheet, a property appraisal metric pertaining to a subject property; evaluate the spreadsheet to identify one or more additional property appraisal metrics pertaining to one or more comparable properties; average the one or more additional property appraisal metrics to compute an average comparable property appraisal metric; and display a message comprising a suggested adjustment value derived from a comparison of the average comparable property appraisal metric and the property appraisal metric. Examiner notes that but for the generically claimed memory and processor, the claims are similar to the abstract idea found in Electric Power Group.
Alternatively, the claims are directed to using formulas to determine valuations and therefore recited an abstract idea. Courts have held that “concepts relating to performing mathematical calculations” recite an abstract idea (see July 2015 Update: Subject Matter Eligibility page 5 citing Bancorp, FuzzySharp, In re Maucorps, In re Grams, Freddie Mac, and In re Abele).  Because the claimed regression analysis would require mathematical calculations, Applicant’s claims are directed toward an abstract idea.  
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, (App. Spec. ¶ 3), the system amounts to a “one or more computer implemented systems and/or techniques for automated appraisal assessment utilizing a smart electronic spreadsheet”. Accordingly, the Examiner submits claims 1, 12, and 16, recite an abstract idea based on the language identified in claims 1, 12, and 16, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of commercial or legal interactions such as agreements in the form of legal documents particularly the management of a contract. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “processor”, “memory”, “spreadsheet”, and “spreadsheet cell” recited at a high level of generality. The claimed computer structure read in light of the specification can be “processor”, “memory”, “spreadsheet”, and “spreadsheet cell” and includes any wide range of possible devises comprising a number of components that are “well-known” and include an indiscriminate “computer” (e.g., processor, memory). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “system”.
Therefore, the claims are directed to an abstract idea and fails to satisfy the PEG test to amount to significantly more through a practical application as defined by the guidance. The rejection is maintained. 
102/103 Rejections
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the rejection has been adjust to account for submitted amendments that necessitated further search and consideration. The rejection has been modified to address the changes. The claims stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Young/Examiner, Art Unit 3689